Name: 85/438/EEC: Commission Decision of 13 September 1985 on the implementation of the reform of agricultural structure in the United Kingdom pursuant to Council Directive 72/159/EEC (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  regions of EU Member States;  agricultural policy;  economic policy;  agricultural structures and production; NA
 Date Published: 1985-09-21

 Avis juridique important|31985D043885/438/EEC: Commission Decision of 13 September 1985 on the implementation of the reform of agricultural structure in the United Kingdom pursuant to Council Directive 72/159/EEC (Only the English text is authentic) Official Journal L 252 , 21/09/1985 P. 0029 - 0029*****COMMISSION DECISION of 13 September 1985 on the implementation of the reform of agricultural structure in the United Kingdom pursuant to Council Directive 72/159/EEC) (85/438/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), as last amended by Regulation (EEC) No 797/85, and in particular Article 18 (3) thereof, Whereas, pursuant to Article 17 (4) of Directive 72/159/EEC, the Government of the United Kingdom has notified the Statutory Rules of Northern Ireland 1985 No 55: The grassland scheme (Northern Ireland) 1985 (2); Whereas, under Article 18 (3) of Directive 72/159/EEC, the Commission has to decide whether, having regard to the objectives of the said Directive and to the need for a proper connection between the various measures, the Statutory Rules comply with the Directive and thus satisfy the conditions for financial contribution by the Community; Whereas the abovementioned Statutory Rules satisfy the conditions and objectives of the Directive 72/159/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The Statutory Rules 1985 No 55: The grassland scheme (Northern Ireland) 1985 satisfy the conditions for financial contribution by the Community for the implementation of the common measures within the meaning of Article 15 of Directive 72/159/EEC in the United Kingdom. Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 13 September 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 96, 23. 4. 1972, p. 1. (2) OJ No L 93, 30. 3. 1985, p. 1.